Case 2:19-cv-06069-JWH-SHK Document 26 Filed 01/13/20 Page 1 of 6 Page ID #:259



    1   James R. Touchstone, SBN 184584
        Denise L. Rocawich, SBN 232792
    2   jrt@jones-mayer.com; dlr@jones-mayer.com;
        JONES & MAYER
    3   3777 North Harbor Boulevard
        Fullerton, CA 92835
    4   Telephone: (714) 446-1400 / Facsimile: (714) 446-1448
    5   Attorneys for All Defendants
    6
                                 UNITED STATES DISTRICT COURT
    7
                            CENTRAL DISTRICT OF CALIFORNIA
    8

    9
        PATRICIA A. KRAGE, an                       Case No: CV 19-6069 DOC (SHK)
   10   individual,                                 Judge: Hon. David O. Carter
   11               Plaintiff,                      DEFENDANT JAMAAR BOYD-
                                                    WEATHERBY’S REPLY TO
   12         vs.                                   OPPOSITION TO MOTION TO
                                                    DISMISS
   13   CITY OF LAKEWOOD, a municipal
        corporation; GEORGE BOUWENS;
   14   CHARLES CARTER; PATRICK
        MCGUCKIAN; SONIA DIAS
   15   SOUTHWELL; HOWARD I.
        CHAMBERS; THADDEUS
   16   MCCORMACK; JAMAAR BOYD-
        WEATHERBY; ADRIENNE L.
   17   MENDOZA; JONES & MAYER;
        RICHARD D. JONES; MARTIN J.
   18   MAYER; CALIFORNIA SUPERIOR
        COURT; LOS ANGELES COUNTY;
   19   DOES 1through 10, inclusive,
   20               Defendants.
   21

   22

   23

   24

   25

   26
   27

   28

                                 REPLY TO OPPOSITION TO MOTION TO DISMISS
Case 2:19-cv-06069-JWH-SHK Document 26 Filed 01/13/20 Page 2 of 6 Page ID #:260



    1               REPLY TO OPPOSITION TO MOTION TO DISMISS
    2

    3   I.     INTRODUCTION
    4          Plaintiff’s Opposition to Defendant Boyd-Weatherby’s Motion is
    5   exceedingly confusing and repeatedly misstates the applicable law. Most
    6   importantly, it is unclear which, if any of Krage’s claims Krage intends to maintain
    7   as she repeatedly states an intention to amend the Complaint and/or to forgo
    8   “monetary” claims.
    9
   10   II.    KRAGE’S OPPOSITION IS UNCLEAR AS TO INTENT TO AMEND
   11          AND OR DISMISS MONETARY CLAIMS
   12          Krage has dismissed all Jones & Mayer Defendants with the exception of
   13   Jaamar Boyd-Weatherby. In Opposition, Krage states she “agrees not to seek
   14   monetary damages from Jaamar Boyd-Weatherby at the moment, and will remove
   15   that wording from the Complaint when it is amended…”. Opposition, p.1 lns. 19-
   16   21; p. 4 lns. 18-20. Each of Krage’s six claims for relief seek monetary damages.
   17   Thus, it is entirely unclear as to whether Krage contends that any of the six claims
   18   addressed in Defendants’ Motion survive. As stated fully in Defendant’s Motion,
   19   each of the six claims stated in the Complaint must fail, several for multiple
   20   reasons. Krage has provided no case law to the contrary in Opposition. Defendant
   21   Boyd-Weatherby cannot address the viability of claims neither plead nor proposed.
   22

   23   III.   KRAGE’S COMPLAINT AND OPPOSITION CONFUSE PUBLIC
   24          NUISANCE’S IN EQUITY WITH NUISANCES PER SE
   25          It appears that the primary source of Krage’s confusion and misguided
   26   assertions in her Complaint and Opposition to Defendant’s Motion lie with
   27   confusion between nuisances in equity with nuisances per se and the differing
   28   evidentiary standards applicable to each. Krage repeatedly complains of a lack of
                                                 -1-
                              REPLY TO OPPOSITION TO MOTION TO DISMISS
Case 2:19-cv-06069-JWH-SHK Document 26 Filed 01/13/20 Page 3 of 6 Page ID #:261



    1   “compelling interest” on the part of the City and also repeatedly cites to statutory
    2   and case law regarding nuisances in equity.
    3         Illegal conditions of a private property may constitute a public nuisance in
    4   equity. A public nuisance in equity is anything which is injurious to health, or is
    5   indecent or offensive to the senses, or an obstruction to the free use of property, so
    6   as to interfere with the comfortable enjoyment of life or property. Cal.Civ.Code §
    7   3479. A public nuisance is “one which affects at the same time, an entire
    8   community or neighborhood, or any considerable number of persons, although the
    9   extent of the annoyance or damage may be unequal.” Cal.Civ.Code § 3480.
   10   Establishing a public nuisance in equity requires a stronger evidentiary showing
   11   than a nuisance per se. Not only much a violation be established, but a city must
   12   also show that the violation is injurious to the broader community. As Defendant
   13   attempted to explain during the meet and confer process, public nuisances in equity
   14   are not an issue in this case. The higher evidentiary standard applicable to
   15   nuisances in equity and the need for a showing of effect on the community do not
   16   apply here.
   17         Rather, the foundation for the City’s actions with regard to Krage’s property
   18   and thus the basis of Krage’s suit here is the law of nuisance per se. A nuisance per
   19   se exists whenever “a legislative body with appropriate jurisdiction, in the exercise
   20   of the police power, expressly declares a particular object or substance, activity, or
   21   circumstance, to be a nuisance.” Beck Development Co. v. Southern Pacific
   22   Transportation Co., 44 Cal.App.4th 1160 (1996); see also City of Claremont v.
   23   Kruse, 177 Cal.App.4th 1153, 1163–64 (2009). Accordingly, there are two
   24   elements to establish a nuisance per se: (1) a valid ordinance identifying a
   25   nuisance; and (2) a violation of that ordinance.
   26         Demonstrating that an ordinance is valid is not a difficult hurdle for a city to
   27   surmount. As discussed at length in Defendant’s Motion, cities are constitutionally
   28   authorized to make and enforce within their limits all local, police, and sanitary
                                                  -2-
                              REPLY TO OPPOSITION TO MOTION TO DISMISS
Case 2:19-cv-06069-JWH-SHK Document 26 Filed 01/13/20 Page 4 of 6 Page ID #:262



    1   ordinances, and other such regulations, not in conflict with the general laws. Cal.
    2   Const., art. XI, § 7; City of Costa Mesa v. Soffer, 11 Cal.App.4th 378, 382 (1992).
    3   This police power includes enacting ordinances not only to promote safety, but
    4   also to prevent blight. For example, in Disney v. City of Concord, 194 Cal.App.4th
    5   1410 (2011), the Court upheld an ordinance regulating recreational vehicles parked
    6   on private property in public view as a valid exercise of the city’s police power,
    7   even though the primary concern behind the ordinance was aesthetics. Disney, 194
    8   Cal.App.4th at 1415-16. Indeed, “[a] legislatively declared public nuisance
    9   constitutes a nuisance per se against which an injunction may issue without
   10   allegation or proof of irreparable injury." People ex rel. Dept. Pub. Wks. v. Adco
   11   Advertisers, 35 Cal.App.3d 507, 51 (1973). In addition, cities are statutorily
   12   authorized to declare what constitutes a nuisance. Cal.Gov.Code § 38771.
   13           Krage does not deny the existence of statutorily defined nuisances on her
   14   property, nor does she argue the municipal code sections at issue are
   15   constitutionally invalid. Rather, Krage only argues the City must meet a standard
   16   it is not required to meet in order to enjoin the nuisances and also that the City of
   17   Lakewood, as a general law city rather than charter city, lacks authority to declare
   18   nuisances per se. See Compl. at ¶¶ 10, 11, 27. As discussed at length in
   19   Defendant’s Motion, Lakewood is specifically authorized to pass the ordinances
   20   under which Krage was cited1 under Government Code sections 38771 and 39501
   21   and Vehicle Code section 22660.
   22           In short, Krage’s entire Complaint is based on numerous false premises and
   23   incorrect assumptions of the law. Krage should not be granted leave to amend for
   24   the simple reason that the foundation for Krage’s ire with the City and thus any
   25   possible cause of action springing therefromn lies in assuming the City cannot take
   26
   27
        1
          As Krage notes in Opposition, Defendant’s exhibits to RJN were filed in the incorrect order. Lakewood Municipal
        Code 4320 et seq. appear at Exhibit “B” to the RJN, Lakewood Municipal Code 4330 et seq. appear at Exhibit “C”
   28   to the RJN, Lakewood Municipal Code 4900 et seq. appear at Exhibit “A” to the RJN and the criminal complaint
        documents filed in superior court appear at Exhibit “D” to RJN.
                                                               -3-
                                     REPLY TO OPPOSITION TO MOTION TO DISMISS
Case 2:19-cv-06069-JWH-SHK Document 26 Filed 01/13/20 Page 5 of 6 Page ID #:263



    1   the actions which it is unequivocally permitted to take. Contrary to Krage’s beliefs,
    2   the City can indeed enforce its municipal code sections with regard private
    3   properties within City boundaries without a “compelling need” for doing so and
    4   without proving any kind of injury to the public at large.
    5

    6   IV.         CONCLUSION
    7         For all the foregoing reasons in addition to those discussed in Defendant’s
    8   Motion, Defendant Jamaar Boyd-Weatherby requests that Plaintiff's Complaint be
    9   dismissed in its entirety as set forth above without leave to amend.
   10
        Dated:   January 13, 2020                 Respectfully submitted,
   11
                                                  JONES & MAYER
   12

   13
                                                  By:/s/ Denise L. Rocawich
   14                                               JAMES R. TOUCHSTONE
                                                    DENISE L. ROCAWICH
   15                                               Attorneys for Defendants
   16

   17

   18

   19
   20

   21

   22

   23

   24

   25

   26
   27

   28
                                                 -4-
                              REPLY TO OPPOSITION TO MOTION TO DISMISS
Case 2:19-cv-06069-JWH-SHK Document 26 Filed 01/13/20 Page 6 of 6 Page ID #:264



   1                                    PROOF OF SERVICE
   2   STATE OF CALIFORNIA                )
       COUNTY OF ORANGE                   )
   3

   4
              I am employed in the County of Orange, State of California. I am over the age of
   5   18 and not a party to the within action. My business address is 3777 North Harbor Blvd.
       Fullerton, Ca 92835. On January 13, 2020, I served the foregoing document(s) described
   6   as, DEFENDANT JAMAAR BOYD-WEATHERBY’S REPLY TO
       OPPOSITION TO MOTION TO DISMISS on each interested party listed below.
   7
       PATRICIA A. KRAGE
   8   5708 Candor
       Lakewood, California 90713
   9   (562) 867-3230
  10    XX (VIA OVERNIGHT DELIVERY) I enclosed the documents in an envelope or
           package provided by an overnight delivery carrier and addressed to the persons at
  11       the addresses above. I placed the envelope or package for collection and overnight
           delivery in the overnight delivery carrier depository at Fullerton, California to
  12       ensure next day delivery.
  13          I declare under penalty of perjury under the laws of the State of California that the
       foregoing is true and correct. Executed on January 13, 2020, at Fullerton, California.
  14

  15

  16

  17                                             Wendy A. Gardea
  18

  19

  20
  21

  22

  23

  24

  25

  26
  27

  28

                                              PROOF OF SERVICE
